                          AFFIDAVlT OF RETURN OF SERVICE



ST. LOUIS COUNTY)                              RE:     JESSICA BARRON, et al. v.
                                                       THE CITY OF GRANITE CITY,
                                                        ILLINOIS
                                                        United States District Court
                                                        Southern District of Illinois
                                                        Case No. 3:19-cv-00834-SMY-MAB


        Mark B. Smith, of Markell & Associates, Inc., being duly sworn upon his oath.

states that he is over the age of 21 years; that he is a disinterested party to this action; and

that he served a copy of the attached Plaintiff's Motion For Oral Argument on defendant

The City of Granite City, Illinois. by personal service on Judy Whitaker, City

Clerk/Authorized Designee, at 2000 Edison Ave., Granite City, Illinois 62040 on

August 6, 2019. 1:30 p.m.




                                                              Mark B. Smith

                                                             Private Investigator
                                                             State of Missouri
                                                             License #2010019303

                                                             Private Detective
                                                             State of Illinois
                                                             License #1 15.001875




Subsc1ibed to and sworn before me. a Notary Public oµ' this
                                                       , /



                    KERRY STOCHL
                 My Cornrnis~ion Expires
                    March 20, 2021
                    Franklin County
                 Commission i\:13497041
Case 3:19-cv-00834-SMY-MAB Document 10 Filed 08/06/19 Page 1 of 3 Page ID #485




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ILLINOIS


  JESSICA BARRON, KENNETH WYLIE,
  and WILLIAM CAMPBELL,

                                 Plaintiffs,              Case No. 3:19-cv-00834-SMY-MAB

                         V.

  THE CITY OF GRANITE CITY, ILLINOIS,

                                 Defendant.




                       PLAINTIFFS' MOTION FOR ORAL ARGUMENT


        In accordance with SDIL-LR 7.l(h), Plaintiffs request oral argument on their motion for

 preliminary inj unction (ECF 6), which was filed August 2 and served personally on Defendant

 the same day. See Aff. Return Serv. 1 (ECF 9). Plaintiffs believe oral argument would assist the

 Court's consideration of the important constitutional questions their motion presents. Given the

 motion's urgency- Granite City has taken escalating steps to try to force Plaintiffs Barron and

 Wylie out of their home-Plaintiffs also ask that oral argument be scheduled as soon as

 practicable after the close of briefing.




                                                -1-
Case 3:19-cv-00834-SMY-MAB Document 10 Filed 08/06/19 Page 2 of 3 Page ID #486




  Dated: August 6, 2019.                  Respectfully submitted,

                                          s/Samuel B. Gedge
  Bart C. Sullivan, #6198093              Samuel B. Gedge
  FOXGALVIN, LLC                          Robert McNamara
  One South Memorial Drive, 12th Floor    INSTITUTE FOR JUSTICE
  St. Louis, MO 63102                     901 North Glebe Road, Suite 900
  Phone: 314.588.7000                     Arlington, VA 22203
  Facsimile: 314.588.1965                 Telephone: 703.682.9320
  E-mail: bsullivan@foxgalvin.com         Facsimile: 703.682.9321
                                          E-mail: sgedge@ij.org; rmcnamara@ij.org




                                         -2-
Case 3:19-cv-00834-SMY-MAB Document 10 Filed 08/06/19 Page 3 of 3 Page ID #487




                                 CERTIFICATE OF SERVICE
        I hereby certify that on this 6th day of August, 2019, a true and correct copy of the

 foregoing Plaintiffs' Motion for Oral Argument was dispatched to a third-party process server

 for service to the following Defendant:

        The City of Granite City, Illinois
        c/o Mayor Ed Hagnauer/City C lerk Judy Whitaker
        2000 Edison A venue
        Granite City, IL 62040

                                                       s/Samuel B. Gedge
                                                       Samuel B. Gedge




                                                 -3-
                                 CERTIFICATE OF SERVICE
       I hereby certify that on August 7, 2019, I electronically filed this Affidavit of Service with

the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following counsel for Defendants:

       Erin Phillips
       Bradley Young
       UNSELL, SCHATTNIK & PHILLIPS, P.C.
       3 South 6th Street
       Wood River, IL 62095
       Phone: (618) 258-1800
       Fax: (618) 258-1957
       Email: Erin.phillips7@gmail.com;
       bradleyyoung925@gmail.com

       Attorneys for Defendant


                                                   s/ Samuel B. Gedge            .
                                                   Samuel B. Gedge, VA Bar No. 80387
                                                   INSTITUTE FOR JUSTICE
                                                   901 N. Glebe Road, Suite 900
                                                   Arlington, VA 22203
                                                   Phone: (703) 682-9320
                                                   Facsimile: (703) 682-9321
                                                   E-mail: sgedge@ij.org
